REASONS FOR ALLWANCE
CLAIMS 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the recitation “A system comprising: a head mounted display (HMD) comprising at least one image capture device; a portable docking station configured to receive the HMD, the portable docking station including at least one calibration target that is within a field of view of the at least one image capture device when the HMD is placed in the portable docking station; and a processor executing a calibration engine configured to calibrate the at least one image capture device of the HMD based on one or more images of the at least one calibration target captured by the at least one image capture device when the HMD is placed in the portable docking station “ cannot be found alone or in combination within the cited prior art. 
Regarding claim 17, the recitation “A method comprising: receiving, by a portable docking station, a head mounted display (HMD) comprising at least one image capture device, wherein the portable docking station includes at least one calibration target that is within a field of view of the at least one image capture device when the HMD is placed in the portable docking station; determining that the at least one image capture device of the HMD is to be calibrated; and calibrating the at least one image capture device of the HMD based on one or more images of the at least one calibration target captured by the at least one image capture device when the HMD is placed in the portable docking station “ cannot be found alone or in combination within the cited prior art. 
Regarding claim 20, the recitation “A non-transitory computer-readable medium comprising instruction that, when executed, cause on or more processors to: determine that a head mounted display (HMD) has been received by a portable docking station, wherein the portable docking station includes at least one calibration target that is within a field of view of at least one image capture device of the HMD when the HMD is placed in the portable docking station; determine that the at least one image capture device of the HMD is to be calibrated; and calibrate the at least one image capture device of the HMD based on one or more images of the at least one calibration target captured by the at least one image capture device when the HMD is placed in the portable docking station “ cannot be found alone or in combination within the cited prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/kenneth bukowski/Primary Examiner, Art Unit 2621